 



Exhibit 10.1
Amendment to 4.75% Senior Convertible Notes
     This amendment agreement (this “Amendment”) dated June 15, 2007 to the
4.75% senior convertible notes issued pursuant to the Purchase Agreement (as
defined below) (the “Notes”) is made by and between Novavax Inc., a Delaware
corporation (the “Company”) and Smithfield Fiduciary LLC (the “Investor”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Notes.
WITNESSETH:
     WHEREAS, the Company entered into that certain Securities Purchase
Agreement, dated as of July 16, 2004 (the “Purchase Agreement”), pursuant to
which, among other things, the Investor, Portside Growth and Opportunity Fund
and SF Capital Partners Ltd. (each, a “Holder” and collectively, the “Holders”)
purchased from the Company the Notes;
     WHEREAS, an aggregate of $22,000,000 principal amount of the Notes remain
outstanding;
     WHEREAS, the Holders own, directly or indirectly, all outstanding Notes;
     WHEREAS, the terms of the Notes provide the Holders with the right to
require the Company to redeem all or a portion of the Notes if the Weighted
Average Price of the common stock of the Company is less than the Conversion
Price on each of thirty Trading Days out of the forty Trading Days prior to
July 19, 2007 (the “Optional Redemption”);
     WHEREAS, the Company reasonably believes that the Holders will have a right
to require an Optional Redemption on July 19, 2007; and
     WHEREAS, the Company and the Investor desire to amend the Notes held by the
Investor to eliminate the Optional Redemption and to lower the Conversion Price.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
          1. Amendments. Subject to the satisfaction (or waiver) of the
conditions set forth in Section 7 below, the Investor agrees to the following
amendments to the Notes.
               (a) Conversion Price. Section 3(b)(ii) of the Notes shall be
deleted and replaced in its entirety with the following language:
“Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination, and subject to adjustment as provided herein, U.S. $4.00.
               (b) Mandatory Conversion. The first sentence of Section 8(a) of
the Notes shall be deleted and replaced in its entirety with the following
language:





--------------------------------------------------------------------------------



 



If at any time from and after the third anniversary of the Issuance Date (the
“Mandatory Conversion Eligibility Date”), (i) the Weighted Average Price of the
Shares of Common Stock exceeds $7.00 (subject to appropriate adjustments for
stock splits, stock dividends, stock combinations and other similar transactions
after the Issuance Date) for each of fifteen (15) Trading Days out of thirty
(30) consecutive Trading Days following the Mandatory Conversion Eligibility
Date (the “Mandatory Conversion Measuring Period”) and (ii) the Equity
Conditions shall have been satisfied or waived in writing by the Holder from and
including the Mandatory Conversion Date (each, as defined below), the Company
shall have the right to require the holder to convert all or any portion of the
Conversion Amount then remaining under this Note in accordance with Section 3(c)
hereof at the Conversion Rate as of the Mandatory Conversion Date (as defined
below)(a “Mandatory Conversion”).
               (c) Optional Redemption. Section 9(a) of the Notes shall be
deleted in its entirety.
               (d) Notices. The first sentence Section 25(a) of the Notes shall
be deleted and replaced in its entirety with the following language:
Whenever notice is required to be given under this Note, unless otherwise
provided herein, such notice shall be given in accordance with Section 9(f) of
the Securities Purchase Agreement, provided however that notices directed to the
Company shall be sent to: Novavax, Inc., 9920 Belward Campus Drive, Rockville,
Maryland 20850, Attn: Chief Financial Officer.
          2. Full Force and Effect. Except as specifically set forth in this
Amendment, the Notes and all of the other Transaction Documents (as defined in
the Purchase Agreement) shall remain unchanged and in full force and effect. All
references to the Notes in any other Transaction Document shall include this
Amendment.
          3. Prior Adjustments to Conversion Price. For purposes of
clarification, the parties hereto acknowledge that the Conversion Price as
amended hereby takes into account the issuance of 4,597,700 aggregate shares of
Company common stock to Kleiner Perkins Caufield & Byers and Prospect Venture
Partners pursuant to a securities purchase agreement dated February 27, 2006 at
a price per share of $4.35; provided, however, that the foregoing shall not
preclude any adjustment after the date hereof if such adjustment is required
under the Transaction Documents (as defined in the Purchase Agreement).
          4. Company Representations. The Company hereby represents and warrants
to the Investor as follows, subject to the Company Disclosure Letter attached
hereto:

2



--------------------------------------------------------------------------------



 



               (a) Subsidiaries. The Company has no direct or indirect
Subsidiaries other than those listed on Schedule 4(a) in the Company Disclosure
Letter. Except as disclosed on Schedule 4(a) in the Company Disclosure Letter,
the Company owns, directly or indirectly, the capital stock or comparable equity
interests of each Subsidiary free and clear of any Lien (as defined in Section
4(f) below) and all the issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights. For purposes of
this Amendment, “Subsidiary” means any entity in which the Company, directly or
indirectly, owns or holds any capital stock or equity or similar interest.
               (b) Organization and Qualification. Each of the Company and the
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate, (i) adversely affect the legality,
validity or enforceability of any Note Document, (ii) reasonably be expected to
have or result in a material adverse effect on the results of operations,
assets, properties, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole on a consolidated basis, or
(iii) adversely impair the Company’s ability to perform its obligations under
any of the Note Documents (any of (i), (ii) or (iii), a “Material Adverse
Effect”). For purposes of this Amendment, “Note Documents” means, collectively,
this Amendment, the Notes and Purchase Agreement.
               (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
under the Amendment and otherwise to carry out its obligations hereunder and
under the Purchase Agreement and the Notes. The execution and delivery of the
Amendment and the consummation by it of the transactions hereunder, including,
without limitation, and the reservation for issuance of the Conversion Shares
issuable upon conversion, redemption or other payment of the Notes, have been
duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its stockholders. Each of the Note Documents has been (or, if executed after the
date hereof, upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
               (d) No Conflicts. Except as disclosed on Schedule 4(d) in the
Company Disclosure Letter, the execution, delivery and performance of the Note
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby

3



--------------------------------------------------------------------------------



 



and by the other Note Documents, including, without limitation, the issuance of
the Notes and the reservation for issuance of the Conversion Shares issuable
upon conversion, redemption or other payment thereof, did not, do not and will
not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a debt of the Company or a
Subsidiary or otherwise) to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, except to the extent that such conflict, default or, amendment,
acceleration or cancellation right could not reasonably be expected to have a
Material Adverse Effect, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or Governmental Authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations of the NASDAQ Global Market (the “Principal Market”) or any other
self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company or a Subsidiary is
bound or affected, except to the extent that such violations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. “Governmental Authority” means any nation or government, any
state, province, city, municipal entity or other political subdivision thereof,
and any governmental, executive, legislative, judicial, administrative or
regulatory agency, department, authority, instrumentality, commission, board or
similar body, whether federal, state, provincial, territorial, local or foreign.
               (e) Consents. Except as disclosed on Schedule 4(e) in the Company
Disclosure Letter and except for the consent of the Holders of the Notes
representing a majority of the outstanding principal amount, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, Governmental Authority or any regulatory or
self-regulatory agency or any other Person in order for it to execute or deliver
the Amendment or perform any of its obligations under the Note Documents, in
each case in accordance with the terms thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date of this Amendment. For purposes of this Amendment, “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.
               (f) Issuance of the Securities. Except as disclosed on
Schedule 4(f) in the Company Disclosure Letter, the Notes are duly authorized
and duly and validly issued, fully paid and nonassessable, free and clear of all
liens, charges, claims, security interests, encumbrances, rights of first
refusal or other restrictions (“Liens”) and not subject to preemptive rights or
similar rights of stockholders. The Company has reserved from its duly
authorized capital stock not less than the maximum number of shares of Common
Stock issuable upon conversion of the Notes (without regard to any limitations
on the conversion of the Notes set forth in the Notes).

4



--------------------------------------------------------------------------------



 



               (g) Dilutive Effect. The Company understands and acknowledges
that the number of Conversion Shares issuable upon conversion or redemption of
the Notes will increase in certain circumstances. The Company further
acknowledges that its obligation to issue Conversion Shares (as defined in the
Purchase Agreement) upon conversion or redemption of the Notes in accordance
with this Amendment and the Notes is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company.
               (h) Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of 102,000,000 shares, 100,000,000 shares of which
are Common Stock, and 2,000,000 shares of which are preferred stock, $.01 par
value per share. As of March 31, 2007, there were 62,253,805 issued and
61,905,043 outstanding shares of Common Stock. There are no shares of preferred
stock outstanding on the date hereof. All outstanding shares of capital stock
are duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance with all applicable securities laws. Except as disclosed on
Schedule 4(h) in the Company Disclosure Letter, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any Liens suffered or permitted by the Company, (ii) there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock and
(iii) there are no securities or instruments containing anti-dilution,
pre-emptive or similar provisions that will be triggered by the Amendment. The
Amendment will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Holders) and will not result in a right
of any holder of securities of the Company to adjust the exercise, conversion,
exchange or reset price under such securities. Except as disclosed on
Schedule 4(h) in the Company Disclosure Schedule or the SEC Reports (as defined
below), to the knowledge of the Company, no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “1934 Act”)), or has the right to acquire,
by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the outstanding Common Stock.
               (i) Listing of Common Stock. The Common Stock is designated for
quotation or listed on the Nasdaq Global Market and has not been suspended by
the SEC, as of the date hereof, or the Nasdaq Global Market from trading on the
Nasdaq Global Market and no suspension by the SEC or the Nasdaq Global Market
has been threatened, as of the date hereof, either (A) in writing by the SEC or
the Nasdaq Global Market or (B) by falling below the minimum listing maintenance
requirements of the Nasdaq Global Market.
               (j) Governmental Approvals. The Company has obtained all
Governmental Approvals necessary for the amendment of Notes.
               (k) SEC Reports; Financial Statements. The Company has filed all
forms, reports and documents required to be filed with the U.S. Securities and
Exchange Commission (the “SEC”) for the three years preceding the date hereof on
a timely basis, and has

5



--------------------------------------------------------------------------------



 



made available to the Holders such forms, reports and documents in the form
filed with the SEC. All such required forms, reports and documents are referred
to herein as the “SEC Reports.” As of their respective dates, the SEC Reports
(i) were prepared in compliance in all material respects with the requirements
of the Securities Act of 1933, as amended (the “Securities Act"), or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the case
may be, and the rules and regulations of the SEC thereunder applicable to such
SEC Reports, and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Amendment, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
All material agreements to which the Company or any Subsidiary is a party or to
which the property or assets of the Company or any Subsidiary are subject are
included as part of or specifically identified in the SEC Reports to the extent
required by the rules and regulations of the SEC as in effect at the time of
filing. None of the Subsidiaries is required to file any forms, reports, or
other documents with the SEC.
               (l) Material Changes. Since the date of the audited financial
statements included in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2006, except as disclosed on Schedule 4(l) in the Company
Disclosure Letter (i) there has been no event, occurrence or development that,
individually or in the aggregate, that has had or could reasonably be expected
to result in a Material Adverse Effect that the Company should have disclosed in
an SEC Report but failed to do so, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, except as disclosed in its SEC Reports, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, (v) the Company has not
declared or paid any dividends, (vi) the Company has not sold any assets,
individually or in the aggregate, in excess of $250,000 outside of the ordinary
course of business and (vii) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company
stock-based plans.
               (m) Indebtedness. Except as disclosed on Schedule 4(m) in the
Company Disclosure Letter neither the Company nor any of its Subsidiaries has
any outstanding Indebtedness (as defined below). Schedule 4(m) in the Company
Disclosure Letter provides a description of the material terms of any such
outstanding Indebtedness. Except as disclosed on

6



--------------------------------------------------------------------------------



 



Schedule 4(m) in the Company Disclosure Letter, no Indebtedness of the Company
is senior to or ranks pari passu with the Notes in right of payment, whether
with respect of payment of redemptions, interest, damages or upon liquidation or
dissolution or otherwise. For purposes of this Agreement: (i) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease, (G) all indebtedness referred to in clauses (A) through
(F) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (ii) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.
               (n) Absence of Litigation. Except as disclosed on Schedule 4(n)
in the Company Disclosure Letter, there is no action, suit, claim, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, Governmental Authority, self-regulatory organization or body pending and
of which the Company has received notice or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
               (o) Disclosure. The Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the
Investor in this Amendment and the Schedules hereto regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company taken as a whole is true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made herein, in light of the circumstances under
which they are made, not misleading. Each press release issued by the

7



--------------------------------------------------------------------------------



 



Company during the twelve (12) months preceding the date of this Amendment did
not at the time of release contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
               (p) Sarbanes-Oxley Act. The Company is in compliance with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 and any and all
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
               (q) Other Changes to the Terms of the Notes. The terms of the
Notes have not been changed or amended, other than as specifically set forth in
this Amendment, since the Issuance Date.
          5. Investor Representations. The Investor hereby represents and
warrants to the Company as follows:
               (a) Beneficial Ownership. The Investor is the beneficial owner of
Twelve Million Dollars ($12,000,000) of outstanding principal of the Notes.
               (b) Validity; Enforcement. This Amendment has been duly and
validly authorized, executed and delivered on behalf of the Investor and
constitutes the legal, valid and binding obligations of Investor, enforceable
against Investor in accordance with its terms, except as such enforceability may
be limited by general principles of equity or by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
          6. Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Notes as amended by the terms of
this Amendment (including the corresponding Conversion Shares) may be tacked
onto the holding period of the Notes prior to this Amendment, and, therefore,
the Notes and Conversion Shares are freely transferable in accordance with Rule
144(k) and no legend is required on the Notes or Conversion Shares and the
Company agrees not to take any position in contravention of the foregoing.
          7. Conditions to the Investor’s Obligations Hereunder. The obligations
of the Investor hereunder are subject to the satisfaction of each of the
following conditions, provided that these conditions are for the Investor’s sole
benefit and may be waived by the Investor at any time in its sole discretion by
providing the Company with prior written notice thereof: The Company shall
notify Investor when it believes that each of the conditions set forth in this
Section 6 have been met or waived by the Investor and Investor shall acknowledge
its agreement.

8



--------------------------------------------------------------------------------



 



               (a) The Company shall have executed this Amendment and delivered
the same to the Investor.
               (b) The Investor shall have received the opinion of Ballard Spahr
Andrews & Ingersoll, LLP, the Company’s counsel, dated as of the date hereof, in
form, scope and substance reasonably satisfactory to the Investor and in
substantially the form of Exhibit A attached hereto.
               (c) The Holders constituting a majority of the outstanding
principal amount of the Notes and the Company shall have executed an amendment
agreement, dated as of the date hereof, in the form of this Amendment and
delivered a copy of such executed agreements to the Investor and other Holders
(collectively, the “Amendment Agreements”).
               (d) Expenses. The Company shall reimburse the Investor for its
reasonable legal and due diligence fees and expenses in connection with the
preparation and negotiation of this Amendment and the related documents by
paying such amount to Schulte Roth & Zabel LLP (the “Investor Counsel Expense”).
Except as otherwise set forth in this Amendment and the Note Documents, each
party to this Amendment shall bear its own expenses in connection with
transactions contemplated hereby.
          8. Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York time, on the first Business Day following the date of
this Amendment, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the this Amendment in the form
required by the 1934 Act and attaching the form of Amendment as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing with the SEC, no Holder shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the 8-K Filing. The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide the Investor with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 8-K Filing with the SEC without the express written
consent of the Investor. If the Investor has, or believes it has, received any
such material, nonpublic information regarding the Company or any of its
Subsidiaries, it shall provide the Company with written notice thereof. The
Company shall, within five (5) Trading Days of receipt of such notice, make
public disclosure of any such material, nonpublic information. In the event of a
breach of the foregoing covenant by the Company, any of its Subsidiaries, or any
of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents,
the Investor shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents. The
Investor shall not have any liability to the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees, stockholders or
agents for any such disclosure. Subject to the foregoing, neither the Company
nor the Investor shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, that
the Company shall be entitled, without the prior approval of the Investor, to
make any press release or other public disclosure

9



--------------------------------------------------------------------------------



 



with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith or (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).
[Remainder of page intentionally blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the
date first written above.

                  Novavax Inc.
 
           
 
  By:   /s/ Len Stigliano    
 
           
 
  Name:   Len Stigliano    
 
  Title:   Interim Chief Financial Officer    
 
                Investor:
 
                Smithfield Fiduciary LLC
 
           
 
  By:   /s/ Ari Storch    
 
           
 
  Name:   Ari Storch    
 
  Title:   Authorized Signatory    

11